As filed with the Securities and Exchange Commission on August 31, 2010 Registration No. 333-167655 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Greenhouse Solutions Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 5090 (Primary Standard Industrial Classification Code Number) Pending (I.R.S. Employer Identification Number) 4 Research Dr., Suite 402, Shelton, Connecticut, 06484; Phone: (203) 242-3065; Fax: (203) 402-7201 (Address, including zip code, and telephone number, including are code, of registrants principal executive offices) Michael Grischenko, C.E.O. 4 Research Dr., Suite 402, Shelton, Connecticut, 06484; Phone: (203) 242-3065; Fax: (203) 402-7201 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of the proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box. [x] If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Proposed Maximum Proposed Maximum Class of Securities to be Amount to be Offering Price Aggregate Offering Amount of Registered Registered per Share Price Registration Fee (1) Common Stock 35,000,000 $24.95 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. A market maker must file an application on our behalf with the Financial Industry Regulatory Authority (FINRA) in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. PROSPECTUS Greenhouse Solutions Inc. SHARES OF COMMON STOCK 3,500,000 MINIMUM - 35,000,000 MAXIMUM Before this Offering, there has been no public market for our common stock. In the event that we sell at least the minimum number of shares in this Offering, of which there is no assurance, we intend to have our shares of common stock quoted on the Over-the-Counter Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA). There is no assurance that our shares will ever be quoted on the Over-the-Counter Bulletin Board.A market maker must file an application on our behalf with FINRA in order to make a market for our common stock. We are offering a minimum of 3,500,000 and a maximum of 35,000,000 shares of our common stock in a direct public offering, without any involvement of underwriters or broker-dealers. The offering price is $0.010 per share. In the event that 3,500,000 shares are not sold within the 180 days, or within the additional 90 days if extended, all money received by us will be promptly returned to you without interest or deduction of any kind. The 180-day offering time period begins upon effectiveness of this registration statement. We will immediately notify you in writing if the offering time period was extended for additional 90 days. If at least 3,500,000 shares are sold within 180 days, or within the additional 90 days, if extended, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate account. The foregoing account is not an escrow, trust, or similar account. It is merely a separate interest bearing savings account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. It will only be deposited in a separate bank account under our name. Only our officers and Directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. Our common stock will be sold on our behalf by Michael Grischenko and Natalya Lastovka, our Directors. Our Directors will not receive any commissions or proceeds from the offering for selling shares on our behalf . If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. Investing in our common stock involves risks. See "Risk Factors" starting on page 7. Offering Price Expenses Proceeds to Us Per Share - Minimum $ 0.010 $ $ Per Share - Maximum $ 0.010 $ 0.00025 $ 0.00975 Minimum $ 35,000 $ 8,575 $ 26,425 Maximum $ 350,000 $ 8,575 $ 341,425 Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is September 10, 2010. Table of Contents Prospectus Summary 5 Risk Factors 7 Use of Proceeds 15 Determination of Offering Price 15 Dilution of the Price per Share 16 Plan of Distribution; Terms of the Offering 17 Managements Discussion and Analysis or Plan of Operation 19 Description of our Business and Properties 21 Directors, Executive Officers and Control Persons 27 Executive Compensation 28 Security Ownership of Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions 29 Description of Securities 29 Shares Eligible for Future Sale 30 Anti-Takeover Provisions 30 Legal Proceedings 31 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 32 Interests of Named Experts and Counsel 32 Additional Information 32 Reports to Security Holders 32 Financial Statements 32 PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page7. In addition, certain statements are forward-looking statements which involve risks and uncertainties. See Disclosure Regarding Forward-Looking Statements. References in this Prospectus to Greenhouse Solutions, Company, we, our, or us refer to Greenhouse Solutions Inc. and its wholly owned subsidiary on a consolidated basis, unless otherwise indicated or the context otherwise requires. Forward-Looking Statements This Prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the "Risk Factors" section and elsewhere in this Prospectus. Our Company We were formed on April 8, 2009. Our plan is to import and sell urban gardening products and greenhouses to the North American market. On September 2, 2009 we have incorporated a wholly owned (ownership interest  100%) subsidiary Greenhouse Solutions Inc. (Canada), an Ontario, Canada, based company to facilitate our operations and cross border goods transfer to and from Canada. In addition we expect to reduce our exposure to foreign currency exchange fluctuation between US and Canadian dollars that could adversely impact our operations. We plan to conduct our operations in Canada through our Canadian subsidiary and our operations in USA through our parent corporation, Greenhouse Solutions Inc. (USA). Our consolidated financial statements include the accounts of our Canadian subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. As of June 30, 2010 we have generated $5,764 in revenues from sales of greenhouses, and have incurred $13,970 in losses since our inception on April 8, 2009. We have relied upon the sale of our securities in unregistered private placement transactions and cash advances from our directors to fund our operations. We are a development stage company and we do not expect to generate revenue for the next 12 months which would be sufficient to sustain our operations. Accordingly, for the foreseeable future, we will continue to be dependent on additional financing in order to maintain our operations and continue with our corporate activities. Due to the uncertainty of our ability to meet our financial obligations and to pay our liabilities as they become due, in their report on our financial statements for the period from inception (April 8, 2009) to March 31, 2010, our registered independent auditors included additional comments indicating concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that led to this disclosure by our registered independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. This Offering and any investment in our common stock involves a high degree of risk. If we are unable to generate significant revenue, we may be obliged to cease business operations due to lack of funds. If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. We face many challenges to continue operations, including our lack of operating history, lack of revenues to date, and the losses we have incurred to date. Please review the "Risk Factors" starting on page 8 of this offering. 5 Our Directors collectively own 100% of the outstanding shares of our common stock as of the date of this Offering. If minimum amount of the shares will be sold, our Directors will own 63.92% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our principal executive offices are located at 4 Research Dr., Suite 402, Shelton, Connecticut, 06484, and our telephone number at that address is (203) 242-3065. The Offering Following is a brief summary of this Offering: Securities being offered: 3,500,000 shares of common stock minimum and 35,000,000 shares of common stock maximum, par value $0.001 Offering price per share: $ 0.010 Offering period: The shares are being offered for a period not to exceed 180 days, unless extended by our Board of Directors for an additional 90 days. Net proceeds to us: Approximately $26,425 assuming the minimum number of shares is sold. Approximately $341,425 assuming the maximum number ofshares is sold. Use of proceeds: We will use the proceeds to pay for the implementation of our business plan, administrative expenses and general working capital. (i) Number of shares outstanding before the offering: 6,200,000 Number of shares outstanding after the offering: 9,700,000 (if minimum number of shares are sold) 41,200,000 (if maximum number of shares are sold) (i) If the minimum amount of the shares is sold we will use the proceeds to pay for offering expenses of $8,575. Of the $8,575, the amounts to be paid from the proceeds for expenses of the offering are: $4,500 for audit and accounting fees; $800 for filing fees; $2,500 for legal fees; $25 for registration fee; and $750 for transfer agent fees. We will use the rest of the funds (net of offering expenses) for inventory purchase ($10,000), logistics ($2,000), advertising ($3,000), payment of current liabilities ($2,734) and for general working capital ($8,691). Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this Prospectus. The summary information below should be read in conjunction with Selected Historical Financial Data, Managements Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included elsewhere in this Prospectus . 6 Income Statement Data: From inception (April 8, 2009) to June 30, Revenue $ 5,764 Expenses $ 16,609 Net Income (Loss) $ (13,970) Balance Sheet Data: As of June 30, Working Capital (deficit) $ (7,770) Total Assets $ 499 Total Liabilities $ 8,269 As of June 30, 2010, we had a working capital deficit of $7,770 and accumulated losses of $13,970 since inception. RISK FACTORS You should carefully consider the risks described below and other information contained in this prospectus before making an investment decision. Any of the events discussed in the risk factors below may occur. If they do, our business, results of operations or financial condition could be materially adversely affected. RISK FACTORS RELATED TO OUR INDUSTRY The lawn and garden industry is subject to cycles in the general economy. A downturn in the economy could reduce consumer spending on our products which could decrease our net sales and operating margins. A downturn in the economy may reduce consumer spending by decreasing the overall demand for greenhouses and other gardening equipment, which could adversely affect our revenues, cash flow and profits. A slowdown in economic activity could adversely affect our results. Our business ultimately depends on consumer discretionary spending on greenhouses and other gardening equipment, which is influenced by factors beyond our control, including general economic conditions, the availability of discretionary income and credit, weather, consumer confidence and unemployment levels. Any material decline in the amount of consumer discretionary spending on gardening equipment could harm our business. Lawn and garden sales are highly seasonal which could impact our cash flow and operating results. Our operating results may vary significantly from period-to-period due to seasonal factors that may have an effect on the demand for our urban gardening products. Demand for gardening products in general typically declines over the winter season, while sales are generally higher during the spring and summer months. The seasonal nature of our operations may result in significant fluctuations in our working capital throughout the year. Such fluctuations may adversely affect our operations and cash flows. Declining economic conditions could negatively impact our business Our operations are affected by local, national and worldwide economic conditions. The consequences of a recession may include a lower level of economic activity and consumer spending. The lower level of economic activity might result in a decline in the level of consumer spending , which may materially adversely affect our business. Instability in the financial markets, as a result of recession or otherwise, also may affect our ability to raise capital. 7 Unseasonable weather could have a negative impact on our business and financial results. Demand for greenhouses and other gardening products is influenced by weather, particularly weather during the peak gardening season. As a result, our business could be adversely affected by certain weather patterns such as unseasonably cool or warm temperatures. We operate in very competitive markets and may be unable to compete effectively in the lawn and garden industry The markets in which we operate are highly competitive. We compete with a number of other manufacturers and distributors that produce and sell similar products. Our products will primarily compete on the basis of product design, price and product quality. Some of our competitors are companies, or divisions, units or subsidiaries of companies that are larger and have greater financial and other resources than we do. Many of our competitors may afford to sell their products at prices lower than us. Our most price sensitive customers may be more likely to purchase the lower price point products in a more challenging economic environment. The products we plan to re-sell may not be able to compete successfully with the products of our competitors. In addition, our competitors may foresee the course of market development more accurately than we do, have the ability to acquire similar products at a lower cost than we can, or adapt more quickly than we do to new technologies, designs, or evolving regulatory, industry, or customer requirements. As a result, the products we re-sell may not be able to compete successfully with their products. We may encounter increased competition in the future from existing competitors or new competitors. . The strong competition that we face in the greenhouse market may prevent us from achieving our revenue goals, which may have a material adverse affect on our business. We expect these competitive pressures in our markets to remain strong. RISK FACTORS RELATED TO OUR COMPANY We are mainly dependent upon the funds to be raised in this offering to advance our business and provide for general working capital. We are a startup company and we have limited operations. We need the proceeds from this offering to pay for inventory, marketing, professional fees, travel and general and administrative expenditures. We may need additional funds to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available, or if available, on terms that will be acceptable to us. If we are not able to obtain needed financing, we may have to cease operations and investors will lose all of their investment. The funds raised in this offering and held by us during pendency of the offering may be subject to creditors claims. We are offering 3,500,000 shares of common stock minimum, 35,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. In the event that 3,500,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind.We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day. The 180-day offering time period begins upon effectiveness of this registration statement. We will immediately notify you in writing if the offering time period was extended for additional 90 days. If at least 3,500,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control where we 8 have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. We depend on our relationships with our vendors and a disruption of these relationships or of our vendors operations could have an adverse effect on our business and results of operations. There are a limited number of greenhouse and other gardening equipment manufacturers and, accordingly, we rely on a limited number of manufacturers of products we plan to re-sell. Our business depends on developing and maintaining productive relationships with these vendors. There can be no assurance that these suppliers will supply products to us on favorable terms, or at all. In addition, our failure to promptly pay or order sufficient quantities from our vendors may result in an increase in the cost of the products we purchase or may lead to vendors refusing to sell products to us at all. To the extent that we would be required to find replacements for our manufacturers, a change in manufacturers could result in cost increases, time delays in deliveries and a loss of customers, any of which could have a material adverse effect on us. We currently do not have long-term agreements with any of our potential manufacturers, and any of these manufacturers may unilaterally terminate their relationship with us at any time in the future. We could be subject to product liability, personal injury or other litigation claims which could have an adverse effect on our business, financial condition and results of operations. Purchasers of our products, or their employees or customers, could be injured or suffer property damage from exposure to, or defects in, products we sell or distribute, or have sold or distributed in the past, and we could be subject to claims, including product liability or personal injury claims. These claims may not be covered by insurance and vendors may be unwilling or unable to satisfy their indemnification obligations to us with respect to these claims. As a result, the defense, settlement or successful assertion of any future product liability, personal injury or other litigation claims could cause us to incur significant costs and could have an adverse effect on our business, financial condition, results of operations or cash flows. We lack an operating history and have losses which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, our business will fail. We were incorporated on April 8, 2009, have realized $5,764 in revenues from sales of greenhouses and incurred $13,970 in losses since inception. We have minimal operating history upon which an evaluation of our future success or failure can be made. Based upon current plans, we expect to incur net operating losses in future periods because we will be incurring expenses and generating revenues, which may not be sufficient to cover our operating costs. We cannot guarantee that we will be successful in generating significant revenues in the future. Failure to achieve a sustainable sales level will cause us to go out of business. There is substantial uncertainty as to whether we will continue operations. If we discontinue operations, you could lose your investment. Our registered independent auditors have discussed their uncertainty regarding our business operations in their audit report dated May 20, 2010. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such, we may have to cease operations and you could lose your entire investment. 9 Foreign currency exchange rate fluctuations may adversely affect our business. Since we intend to import some components for our products from different countries, changes in exchange rates can adversely affect our cash flows and results of operations. Furthermore, reported purchases made in non-U.S. currencies, when translated into U.S. dollars for financial reporting purposes, fluctuate due to exchange rate movement. Due to the number of currencies involved, the variability of currency exposures and the potential volatility of currency exchange rates, we cannot predict the effect of exchange rate fluctuations on future revenues and operating results. We depend on key personnel. Our future success will depend in part on the continued service of key personnel, particularly, Michael Grischenko our President, Chief Executive Officer and Director, Natalya Lastovka our Secretary and Treasurer. We have not entered into employment agreements with our Directors and Officers. If any of them will choose to leave the company, we will face significant difficulties in attracting potential candidates for replacement of our key personnel due to our limited financial resources and operating history. In addition, the loss of any key employees or the inability to attract or retain qualified personnel could delay our plan of operations and harm our ability to sell our current inventory and harm the markets perception of us. Our future success will also depend on our ability to attract and retain key managers, sales people, and others. We face intense competition for these individuals from well-established multinational, national, and regional wholesale and retail companies. We may not be able to attract qualified new employees, which may have a material adverse effect on our results of operations and financial condition. Our officers, directors, consultants and advisors are not obligated to commit their time and attention exclusively to our business and therefore they may encounter conflicts of interest with respect to the allocation of time and business opportunities between our operations and those of other businesses. Our directors are not obligated to commit their time and attention exclusively to our business and, accordingly, they may encounter conflicts of interest in allocating their own time, or any business opportunities which they may encounter, between our operations and those of other businesses. Currently, Mr. Michael Grischenko, our President, Chief Executive Officer and Director, Mrs. Natalya Lastovka, our Secretary and Treasurer each commit between 25% and 35% of their time to our business in their capacities as officers and directors. Nevertheless, if the execution of our business plan demands more time than is currently committed by any of our officers, directors, consultants or advisors, they will be under no obligation to commit such additional time, and their failure to do so may adversely affect our ability to carry on our business and successfully execute our business plan. Holders of our common stock may have limited recourse against us and our directors and executive officers because all of our directors and all of our executive officers reside outside the United States. All of our directors and all of our executive officers reside outside the United States. The assets of all of our directors and executive officers are located outside the United States. As a result, holders of our common stock may be limited in their ability to effect service of process within the United States upon our directors and executive officers or to enforce in a U.S.court a judgment obtained against our directors and executive officers in jurisdictions outside the United States, including actions under the civil liability provisions of U.S.securities laws. In addition, it may be difficult for holders of our common stock to enforce, in original actions brought in courts in jurisdictions outside the United States, liabilities predicated upon U.S.securities laws. Because our management has limited experience running a gardening products distribution business, our business has a higher risk of failure. Our directors have limited experience running a gardening products distribution business. As a result, we may not be able to recognize and take advantage of opportunities without aid of qualified consultants. As well, with no direct experience, our management may not be fully aware of industry trends. Their decisions and choices may not be well thought out and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. 10 We do not intend to pay dividends and there will be less ways in which you can make a gain on any investment in Greenhouse Solutions Inc. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future. To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may likely prohibit the payment of a dividend. Because we do not intend to declare dividends, any gain on an investment in Greenhouse Solutions Inc. will need to come through appreciation of the stocks price. Because our Directors will own 63.92% of our outstanding common stock, if the minimum amount of the offering will be sold, they could make and control corporate decisions that may be disadvantageous to other minority shareholders. Our Directors, Michael Grischenko and Natalya Lastovka own 100% of the outstanding shares of our common stock as of the date of this Offering. If the minimum amount of the shares will be sold, our Directors will own 63.92% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. They will also have the power to prevent or cause a change in control. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Failure to achieve and maintain effective internal controls in accordance with section 404 of the Sarbanes-Oxley Act could have a material adverse effect on our business and operating results. It may be time consuming, difficult and costly for us to develop and implement the additional internal controls, processes, and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal auditing, and other finance staff in order to develop and implement appropriate additional internal controls, processes, and reporting procedures. If we are unable to comply with these requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires of publicly traded companies. If we fail to comply in a timely manner with the requirements of Section 404 of the Sarbanes-Oxley Act regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common stock. Pursuant to Section 404 of the Sarbanes-Oxley Act and current SEC regulations, beginning with our annual report on Form 10-K for our fiscal period ending March 31, 2010, we will be required to prepare assessments regarding internal controls over financial reporting and beginning with our annual report on Form 10-K for our fiscal period ending March 31, 2011, furnish a report by our management on our internal control over financial reporting. We have begun the process of documenting and testing our internal control procedures in order to satisfy these requirements, which is likely to result in increased general and administrative expenses and may shift management time and attention from revenue-generating activities to compliance activities. While our management is expending significant resources in an effort to complete this important project, there can be no assurance that we will be able to achieve our objective on a timely basis. There also can be no assurance that our auditors will be able to issue an unqualified opinion on managements assessment of the effectiveness of our internal control over financial reporting. Failure to achieve and maintain an effective internal control environment or complete our Section 404 certifications could have a material adverse effect on our stock price. In addition, in connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover "material weaknesses" in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines "significant deficiency" as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. 11 In the event that a material weakness is identified, we will employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses that we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new or improved controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could also adversely affect the results of the periodic management evaluations of our internal controls and, in the case of a failure to remediate any material weaknesses that we may identify, would adversely affect the annual auditor attestation reports regarding the effectiveness of our internal control over financial reporting that are required under Section 404 of the Sarbanes-Oxley Act. Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. The requirements of being a public company may strain our resources, divert managements attention and affect our ability to attract and retain qualified board members. As a public company, we will be subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, the Sarbanes-Oxley Act and other applicable securities rules and regulations. None of our senior executives has managed a public company. Compliance with these rules and regulations will increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and increase demand on our systems and resources. The Exchange Act requires, among other things, that we file annual, quarterly and current reports with respect to our business and financial condition. The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this standard, significant resources and management oversight may be required. As a result, managements attention may be diverted from other business concerns, which could have a material adverse effect on our business, financial condition and results of operations. In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of managements time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, regulatory authorities may initiate legal proceedings against us and our business may be harmed. We also expect that being a public company and these new rules and regulations will make it more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage. These factors could also make it more difficult for us to attract and retain qualified members of our Board of Directors, particularly to serve on our audit committee and compensation committee, and qualified executive officers. 12 RISK FACTORS RELATING TO OUR COMMON STOCK AND THIS OFFERING There is no public (trading) market for our common stock and there is no assurance that the common stock will ever trade on a recognized exchange or dealers network; therefore, our investors may not be able to sell their shares. Our common stock is not listed on any exchange or quoted on any similar quotation service, and there is currently no public market for our common stock. We have not taken any steps to enable our common stock to be quoted on the OTC Bulletin Board, and can provide no assurance that our common stock will ever be quoted on any quotation service or that any market for our common stock will ever develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. We have not engaged an underwriter for this Offering, and we cannot assure you that any brokerage firm will act as a market maker of our securities. A market maker must file an application on our behalf with the Financial Industry Regulatory Authority in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies' securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. You could be diluted from our future issuance of capital stock and derivative securities. As of August 31, 2010, we had 6,200,000 shares of common stock outstanding and no shares of preferred stock outstanding. We are authorized to issue up to 75,000,000 shares of common stock and no shares of preferred stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock or preferred stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock or preferred stock in the future may reduce your proportionate ownership and voting power. If our common stock is accepted for quotation on the OTC Bulletin Board, the application of the Penny Stock rules could adversely affect the market price of our common shares and increase your transaction costs to sell those shares. The Securities and Exchange Commission has adopted Rule 3A51-1, which establishes the definition of a Penny Stock, for the purposes relevant to us, as any equity security that has market price of less than $5.00 per share or within an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15G-9 require: - that a broker or dealer approve a person's account for transactions in penny stocks; and - the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: - obtain financial information and investment experience objectives of the person; and - make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 13 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: - sets forth the basis on which the broker or dealer made the suitability determination; and - that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Volatility in our common share price may subject us to securities litigation, thereby diverting our resources that may have a material effect on our profitability and results of operations. We expect the market for our common shares to be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may in the future be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management's attention and resources. You may face significant restrictions on the resale of your shares due to state blue sky laws. Each state has its own securities laws, often called blue sky laws, which (1) limit sales of securities to a states residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words "may," "will," "should," "expect," "anticipate," "estimate," "believe," "intend" or "project" or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (i) the potential markets for our products, our potential profitability and cash flows, (ii) our growth strategies, (iii) our future financing plans and (iv) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Management's Plan of Operation" and "Description of Our Business and Properties," as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in this Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this Prospectus reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. 14 Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Prospectus. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Prospectus, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our Prospectus which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. We will have little likelihood of long-term success unless we are able to continue to raise capital from the sale of our securities until, if ever, we generate positive cash flow from operations. USE OF PROCEEDS Our Offering is being made on a self underwritten basis - with a minimum of $35,000 in gross proceeds. The table below sets forth the use of proceeds if $35,000 (i.e. gross proceeds of the minimum offering) or $350,000 (i.e. gross proceeds of the maximum offering) of our common stock is sold. Our Offering is being conducted on a best-efforts minimum 3,500,000/ maximum 35,000,000 basis. The offering scenarios presented below are for illustrative purposes only and the actual amount of proceeds, if any, may differ. Minimum Offering Proceeds (Gross: $35,000) Maximum Offering Proceeds ( Gross: $350,000) Gross proceeds $ 35,000 $ 350,000 Offering expenses 8,575 8,575 Net proceeds $ 26,425 $ 341,425 We intend to use the net proceeds as follows: Minimum Offering Proceeds (Net: $26,425) Maximum Offering Proceeds ( Net: $341,425) Inventory $ 5,300 $ 180,000 Liabilities 2,734 3,934 Marketing, advertising, trade shows 80,000 Website development General and administrative 7,891 73,991 TOTAL $ 26,425 $ 341,425 Total offering expenses are approximately $8,575. Of the $8,575, the amounts to be paid from the proceeds for expenses of the offering are: $4,500 for audit and accounting fees; $800 for filing fees; $2,500 for legal fees; $25 for registration fee; and $750 for transfer agent fees. In the future, in addition to equity financing, we may rely on loans from our Directors and officers to continue our operations; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. If we are not able to obtain needed financing, we may have to cease operations. DETERMINATION OF OFFERING PRICE The price of the shares we are offering was arbitrarily determined by the board of directors in order for us to raise up to a total of $350,000 in this Offering. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were: our cash requirements  Our management expects that we will require between $35,000 and $350,000 of gross proceeds from the Offering in order to implement our business plan. 15 the proceeds to be raised by the offering  If the Offering will be completed and at least minimum number of shares will be sold we will have enough funds to operate our business for the next twelve months. our lack of operating history  Because we have no significant operating history and have only generated limited revenues to date, the price of the shares of common stock is not based on past earnings, nor is the price of the shares indicative of current market value for the assets owned by us. No valuation or appraisal has been prepared for our business and potential business expansion. DILUTION OF THE PRICE PER SHARE Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this Offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. As of June 30, 2010, the net tangible book value of our shares of common stock was a deficit of $(7,770) or approximately $(0.00) per share based upon 6,200,000 shares outstanding. If the maximum number of shares is sold: Upon completion of this Offering, in the event all of the shares are sold, the net tangible book value of the 41,200,000 shares to be outstanding will be $341,423, or approximately $0.0083 per share. The amount of dilution to the shareholders acquiring shares in this offering will be $0.0017 per share. The net tangible book value of the shares held by our existing shareholder will be increased by $0.0083 per share without any additional investment on their part. The shareholders acquiring shares in this Offering will incur an immediate dilution from $0.010 per share to $0.0083 per share. After completion of this Offering, if 35,000,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 84.95% of the total number of shares then outstanding shares for which the shareholders acquiring shares will have made cash investment of $350,000, or $0.010 per share. Our existing shareholders will own approximately 15.05% of the total number of shares then outstanding, for which they have made contributions of cash of $6,200, or $0.001 per share. If the minimum number of shares is sold: Upon completion of this Offering, in the event 3,500,000 shares are sold, the net tangible book value of the 9,700,000 shares to be outstanding will be $26,423 or approximately $ 0.0027 per share. The amount of dilution to the shareholders acquiring shares in this offering will be $ 0.0073 per share. The net tangible book value of the shares held by our existing stockholders will be increased by $0.0027 per share without any additional investment on their part. The shareholders acquiring shares in this offering will incur an immediate dilution from $0.010 per share to $ 0.0027 per share. After completion of this Offering, if 3,500,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 36.08% of the total number of shares then outstanding for which the shareholders acquiring shares have made cash investment of $35,000, or $0.010 per share. Our existing shareholders will own approximately 63.92% of the total number of shares then outstanding, for which they have made contributions of cash, totaling $6,200, or $0.001 per share. The following table compares the differences of investment in our shares to the shareholders acquiring shares in this Offering with investment in our shares of our existing stockholders. Existing stockholders if all of the shares are sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ 0.0083 Increase to present stockholders in net tangible book value per share after offering $ 0.0083 Capital contributions $ 6,200 Number of shares outstanding before the offering 6,200,000 Number of shares after offering held by existing stockholders 6,200,000 Percentage of ownership after offering 15.05% 16 Purchasers of shares in this Offering if all shares sold: Price per share $ 0.010 Dilution per share $ 0.0017 Capital contributions $ 350,000 Number of shares after offering held by public investors 35,000,000 Percentage of ownership after offering 84.95% Existing stockholders if the minimum number of shares sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ 0.0027 Increase to present stockholders in net tangible book value per share after offering $ 0.0027 Capital contributions $ 6,200 Number of shares outstanding before the offering 6,200,000 Number of shares after offering held by existing stockholders 6,200,000 Percentage of ownership after offering 63.92% Purchasers of shares in this Offering if the minimum number of shares sold: Price per share $ 0.010 Dilution per share $ 0.0073 Capital contributions $ 35,000 Number of shares after offering held by public investors 3,500,000 Percentage of ownership after offering 36.08% PLAN OF DISTRIBUTION; TERMS OF THE OFFERING There is currently no market for any of our shares, and we cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop. Furthermore the public market for our securities may not be sustained even if developed. We are offering 3,500,000 shares of common stock minimum, 35,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. The offering price is $0.010 per share.In the event that 3,500,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind. We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day.If at least 3,500,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. 17 There are no finders involved in our distribution. Officers, directors, affiliates or anyone involved in marketing our shares will not be allowed to purchase shares in the Offering. You will not have the right to withdraw your funds during the Offering. You will only have the right to have your funds returned if we do not raise the minimum amount of the Offering or if there is a material change in the terms of the Offering. The following are material changes that would entitle you to a refund of your money: - a change in the offering price; - a change in the minimum sales requirement; - a change in the amount of proceeds necessary to release the funds held in the separate bank account; - a change to allow sales to affiliates in order to meet the minimum sales requirement; and - an extension of the offering period beyond 270 days. We will sell the shares in this Offering through our Directors, Michael Grischenko and Natalya Lastovka. They will receive no commission from the sale of any shares. They will not register as a broker-dealer under Section 15 of the Exchange Act in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker-dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2. The person is not compensated in connection with her participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. The person is not at the time of their participation, an associated person of a broker-dealer; and, 4. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Securities Exchange Act 1934, as amended (the Exchange Act), in that she (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding 12 months; and (C) does not participate in selling and offering of securities for any issuer more than once every 12 months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our Directors and officers are not statutorily disqualified, are not being compensated, and are not associated with a broker-dealer. They are and will continue to be our officers and Directors at the end of the Offering and have not been during the last 12 months and are currently not broker-dealers or associated with a broker-dealer. They have not during the last twelve months and will not in the next 12 months offer or sell securities for another corporation. Only after our Prospectus is declared effective by the Securities and Exchange Commission (the Commission), we intend to distribute this Prospectus to potential investors at meetings and to our friends, business associates and relatives who are interested in us and a possible investment in the Offering. We will not utilize the Internet to advertise our Offering. Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Exchange Act, and Rules 15g-1 through 15g-6 promulgated thereunder. They impose additional sales practice requirements on broker-dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $160,000 or $300,000 jointly with their spouses). Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker-dealer transactions in penny stocks unless the broker-dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker-dealer to engage in a penny stock transaction unless the broker-dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. 18 Rule 15g-4 prohibits broker-dealers from completing penny stock transactions for a customer unless the broker-dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker-dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker-dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker-dealers to approved the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the NASDs toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker-dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. Offering Period and Expiration Date This Offering will start on the date of this Prospectus and continue for a period of up to 180 days, and an additional 90 days, if so elected by our Board of Directors. Procedures for Subscribing If you decide to subscribe for any shares in this Offering, you must: (i) execute and deliver a subscription agreement; and (ii) deliver a check or certified funds to us for acceptance or rejection. All checks for subscriptions must be made payable to Greenhouse Solutions Inc. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION There is limited historical financial information about us upon which to base an evaluation of our performance. We are in the start-up stage of operations and have generated minimal revenues. We cannot guarantee that we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns, such as increases in inventory, shipping, and marketing costs, increases in administration expenditures associated with daily operations, increases in accounting and audit fees, increases in legal fees related to filings and regulatory compliance and increases in travel expenditures. To become profitable and competitive, we have to successfully promote and increase sales and distribution of our products. We anticipate relying on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. 19 Overview Organization Greenhouse Solutions Inc. generates revenues and cash from sales of gardening products to the U.S. market. We are a development stage company that sells greenhouses and develops urban gardening kits to sell to recreational gardeners. On September 2, 2009 we have incorporated a wholly owned (ownership interest  100%) subsidiary Greenhouse Solutions Inc. (Canada), an Ontario, Canada, based company to facilitate our operations and cross border goods transfer to and from Canada. In addition we expect to reduce our exposure to the foreign currency exchange fluctuation between US and Canadian dollar that could adversely impact our operations. We plan to conduct our operations in Canada through our Canadian subsidiary and our operations in USA through our parent corporation Greenhouse Solutions Inc. (USA). Our registered independent auditors have issued a going concern opinion. This means that our registered independent auditors believe there is substantial doubt that we can continue as an on-going business for the next 12 months. We do not anticipate that we will generate significant revenues until we can establish our initial list of products and launch a consumer-focused website and execute our business plan as further described in the section entitled "Description of Our Business and Properties." We cannot guarantee that we will be successful in generating significant revenues in the future. Failure to achieve a sustainable sales level will cause us to go out of business. Trends and Economic Conditions Management believes that there is number of new food gardeners emerging this year. More Americans are recognizing the benefits of growing their own produce, including improved quality, taste, and cost savings. Items of concern include the decline in global economic activity and expected slow recovery, a downturn in consumer discretionary spending and the unstable U.S. housing market. Gardening products is a non-essential purchase that consumers may choose to forgo or decrease spending on in uncertain economic times. Results of Operations From Inception on April 8, 2009, through June 30, 2010. Our results of operations, as reported in our consolidated financial statements, incorporate results of operations of our wholly owned subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. During the period from April 8, 2009 (inception), to June 30, 2010, we have generated $5,764 in revenues from sales of greenhouses and incurred $13,970 in losses since inception. As of June 30, 2010, we incurred $16,609 in operating costs including $8,250 for accounting and audit fees; $1,000 for consulting, $1,800 for executive compensation; $838 for organization costs and $4.721 for other general and administrative costs. We hired consultants in the areas of bookkeeping and accounting. We also retained an attorney in relation to this Registration Statement, and an auditor to audit our financial statements. Since inception, we have sold 6,200,000 shares of common stock at $0.001 per share to our Directors for total proceeds of $6,200. We have reserved the domain name www.greenhouselife.com in anticipation of future expansion. We have not developed our website as of the date of this offering. Liquidity and Capital Resources As of June 30, 2010, our total assets consisted of cash of $499, and our total liabilities were $8,269 for a total working capital deficit of $(7,770). During the period from April 8, 2009 (inception) through June 30, 2010 we have financed our operations through the issuance of 6,200,000 shares of common stock at $0.001 per share to our Directors for total proceeds of $6,200 and revenues of $5,764 from the sale of greenhouses. We expect to incur substantial losses over the next two years. As of June 30, 2010, we had cash of $499 and we believe that we need approximately an additional $26,000 to meet our working capital requirements over the next 12 months. Our intention is to obtain this money through this offering. 20 If the minimum number of shares is sold: If minimum number of shares will be sold we will receive gross proceeds of $35,000 (net $26,425). We intend to use the proceeds from this offering to finance our ongoing operations and implementation of our short-term (12 months) business plan (see Plan of Operations, page 24). We plan to spend approximately $5,300 on inventory, $7,000 on marketing, advertising and trade show expenses, $3,500 on development of a consumer-focused website www.greenhouselife.com, and $7,900 on general and administrative expenses. If the maximum number of shares is sold: If the maximum number of shares will be sold, we will receive gross proceeds of $350,000 (net $341,425). We will further expand our operations to begin designing custom Greenhouse Life gardening products. To date, we do not have any designs, plans or concepts for such products. We plan to spend approximately $180,000 on inventory, $3,934 on liabilities, $80,000 on marketing, advertising and trade shows, $3,500 on website development and $73,991 on general and administrative expenses. As of the date of this Registration Statement we do not have any other arrangements of sources of financing beside anticipated proceeds from this offering and proceeds from future sales of our products. We anticipate future capital requirements for financing of our ongoing operations to be approximately $80,000 per year. In addition we will require approximately $250,000 over the five-year period for introduction of the new products, new product categories and expansion of our sales territories. Due to the start up nature of our business, we expect to incur losses as it expands. To date, our cash flow requirements have been primarily met by debt and equity financings. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. Management plans to continue to seek, in addition to equity financing, other sources of financing (e.g. bank loan, line of credit, shareholder loan) on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Companys operations. DESCRIPTION OF OUR BUSINESS AND PROPERTIES You should rely only on the information contained in this Prospectus or any supplement hereto. We have not authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. We are not making an offer to sell the shares in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this Prospectus is accurate as of any date other than the date on the front cover of this Prospectus regardless of the date of delivery of this Prospectus or any supplement hereto, or the sale of the shares. Our business, financial condition, results of operations and prospects may have changed since that date. We were formed on April 8, 2009. We sell and distribute greenhouses and greenhouse products. In addition to selling greenhouses we plan to import and sell urban gardening kits manufactured overseas to the American market. We do not manufacture the products we offer for sale. During the period from April 8, 2009, through June 30, 2010, the Company was organized and incorporated, and conducted a capital formation activity to raise $6,200 through a stock subscription agreement. As of the date of this prospectus, we have purchased and resold greenhouses for total revenue of $5,764. We purchased the products from a small independent reseller of gardening products, Sunshine Eco Products Inc. We will continue purchasing and selling greenhouses in small quantities from various suppliers until we find the products with highest profit margin. In addition to selling greenhouses we plan to develop our own urban gardening kits and sell the products under our trademark Greenhouse Life . We have filed a trademark application with United States Patent and Trademark Office (USPTO) on August 23, 2010. In relation to the urban garden kits line of products, we plan to establish relationships with manufacturers who will become our primary suppliers once we determine and assemble our first urban gardening kits. We have begun negotiations with potential primary suppliers from China and Russia, but there is no guarantee that we will be able to establish such relationships on beneficial terms to Greenhouse Solutions. We have incurred expenses in the amount of $16,609 as of June 30, 2010. 21 We plan to generate revenues from sales of greenhouses and urban gardening kits. The urban gardening line of products will be targeted to the recreational gardener with a limited square footage for the growing area. We have started the development of the urban gardening kits. We expect to complete the development of the products after completion of this offering and finish the first samples within three to five months after completion of this offering. The timeframe for completion of the first samples depends on available funds and our directors ability to procure appropriate products for the urban gardening kits. We are seeking to raise a minimum $35,000 ($26,425 net) proceeds and a maximum $350,000 ($341,425 net) proceeds to us. If we raise the minimum amount of funds, we will continue selling greenhouses and proceed with development of our Greenhouse Life  urban gardening kits with a scaled down plan of operations, which includes: Stage I - Design and assemble three urban gardening kits for different square footages. Show products at garden shows to determine consumer interest. Stage I will be completed within 3-5 months after completion of the offering. We expect to spend approximately $7,600 during Stage I. Stage II  Establish initial list of products and design and launch consumer-focused website. Stage II will be completed within 3 months after completion of Stage I and we expect to spend approximately $10,500 during Stage II. Stage III  Exhibit at gardening shows to sell products, build awareness of the brand and do product research for future product development. We expect to spend approximately $5,600 and complete this stage within 3-4 months after completion of Stage II. If we sell the maximum amount of shares, we will begin designing custom Greenhouse Life gardening products within 9 months of completion of our offering. We plan to design and manufacture custom greenhouses to sell to retailers, wholesale and to consumers through our website. As of the date of this prospectus, we do not have any designs, plans or concepts for custom greenhouses. We plan to spend approximately $180,000 to create the complete line of greenhouses we want to bring to market. If we raise less than the maximum amount, we will revise the budget for this stage accordingly and give priority to products that will be more cost-effective to produce. We may not be able to begin development of custom greenhouses if we raise less than the maximum amount. Our directors, Michael Grischenko and Natalya Lastovka currently dedicate 35% and 25% of their time respectively to our business. At this stage, this time commitment to our affairs is sufficient. When our operations demand more manpower in terms of sales, product development and other activities, we plan to hire additional personnel, subject to financing and sufficient cash flow from operations. If we raise the minimum amount of proceeds from this offering we will not be able to hire additional employees. We also expect our directors to contribute a larger portion of their time to our affairs, as the need arises. To date, we have no agreements with our directors for additional time commitment. There is no guarantee that our directors will agree to devote additional time to our affairs. We plan to import products from overseas manufacturers based namely in China, Hong Kong, Taiwan, and Eastern Europe. Because we have not determined the exact products that will go into the urban gardening kits, we have not selected our primary suppliers or the exact countries we will be importing from. We plan to import products because of the lower cost of goods on product we want to resell. We will incur additional costs, such as shipping, customs duties and broker fees but anticipate the total costs to be lower than buying domestically manufactured goods. Once we determine the products and our primary suppliers, we will research and determine any government regulations or restrictions that will affect our ability to import gardening products into the U.S. from the particular country our suppliers are based in. Potential import restrictions and regulations may severely affect our profit margins and may force us to purchase goods that will reduce our gross profit. Urban Gardening and the Greenhouse Industry Urban and backyard gardeners can use greenhouses to extend their growing seasons and keep plants protected from cooler night time temperatures. Greenhouses can also increase the yield from vegetable plants in a smaller space due to a warmer temperature inside the greenhouse than outside air. Urban gardeners with a limited space for growing vegetables, flowers and herbs may use greenhouses in their back yards as well as smaller versions on balconies and patios. 22 Greenhouses Function With a greenhouse, gardeners have the ability to control their plants' growing environment. The greenhouse helps maintain heat, which tropical plants and seedlings need; humidity, which several vegetables, such as peppers, grow well in; and keeps out pests and animals. In a greenhouse, the gardener can also regulate the amount of water the plants receive, so drought and flood are less of an issue. One benefit of owning a greenhouse is that the gardener can extend their growing season. This is desirable in cooler, northern climates where the growing season lasts only a few months, not nearly long enough for some vegetables to be harvested. Features Greenhouses work by sunlight entering through the windows and the resulting energy, or heat, is then trapped inside. Plants then benefit from the light and the warmth of the greenhouse. Most greenhouses also include some sort of opening window or fan to help keep the heat from becoming too excessive. Because the greenhouse is enclosed, the heat remains inside overnight, continuing to keep the plants warm and helping them grow without fighting frost or cold dew. There are also irrigation systems using drip tubes to water the plants. Monitors can be used to track temperature and humidity, turning the fan on or off when needed. Types There are four main types of greenhouse building styles: free standing, lean-to, window mount and even span. A freestanding greenhouse is a standalone building. Size and shape can vary, but it has the most exposure, with all four sides made from the chosen greenhouse material. Lean-tos are a good option for homeowners with limited back yard space. They offer a "half" green house; one side from the center attaches to an existing structurea side of a house or garage and the other is a traditional greenhouse structure. For homeowners with a great deal of property but restrictions on freestanding buildings, an even span greenhouse is a good option. An even-span is a full-size structure that has one end attached to another building. It is usually the largest and most costly option, but it provides more usable space and can be lengthened. A window mounted greenhouse can be used in a house or apartment setting. It is an elongated window that extends outward from the house a foot or so and can contain two or three shelves that can be used for growing plants. Materials Glass is relatively inexpensive and easy to maintain but breaks easily. It's also harder to control internal temperatures because glass magnifies heat and moisture. Clear fiberglass is a good alternative, only a little more expensive and stronger and more durable. But it has maintenance costs and will need re-surfacing with resin. Rigid, double-wall plastic (Plexiglas) is a great greenhouse material. It's more expensive than either glass or fiberglass but lasts longer than fiberglass with proper care and doesn't break like glass. It suffers a little in transparency. Plastic film is a final greenhouse option. It's cheap and easy to use in construction but tears easy, is usually somewhat opaque and blocks a larger percentage of light. Benefits A greenhouse keeps out several garden pests, such as raccoons, rats and squirrels that can destroy a garden by digging up plants and eating flowers and vegetables. Another benefit to owning a greenhouse is the ability to start seeds earlier in the season under a controlled environment and extend the growing season further into fall by keeping the air inside a greenhouse warmer than outside air. Greenhouse Accessories Potting Benches A Potting bench or gardening table is a kind of workbench used for small gardening tasks such as transplanting seedlings. A basic potting bench has a work surface at bench height, comfortable for a standing person; and storage for potting soil, pots, and tools. Since this type of furniture is often exposed to soil, water, and sunlight, it must be made from weather-resistant materials, such as cedar wood or plastic. 23 Grow Lights Grow Lights are used in greenhouses when more sunlight is needed than occurs naturally. These lights emit a light that is similar to the sun and allows for photosynthesis. There are a few types of grow lights that are on the market. Fluorescent lights are inexpensive, accessible and small in size. Metal halide lights are good for use in the growing phases of plant growth. High pressure sodium lights are inexpensive and the most energy efficient types of grow lights. Heaters Heaters are a good way to ensure that plants are safe from cold nights and can extend the growing season in a greenhouse. Several types of heaters are available including electric heaters as well as heaters that run on natural gas or propane. Operating costs for each of these options are fairly similar, so it is simply a matter of what consumers find most convenient. Gardening Pots Gardening pots are used in greenhouses to hold the growing plants. They are made from a variety of materials including plastic, fiberglass, wood, concrete and stone. Plastic and fiberglass are lightweight and inexpensive but can crack easily. Wood pots are inexpensive and have a natural appearance but are susceptible to rot. Concrete pots are great for year round planting and hold water very well but extremely heavy. Stone pots have an attractive appearance and keep plant roots cool and aerated but are expensive and heavy. Competition The urban gardening trend continues to develop with media attention on local farming and community gardens. Our products address the need for growing vegetables, herbs and flowers in small urban spaces such as balconies, patios and backyards with limited space. We plan to target the North American garden hobbyists and health conscious people who are interested in growing fresh herbs and vegetables. The urban gardening market is highly competitive and rapidly evolving, resulting in a dynamic competitive environment with several dominant national and multi-national leaders, both in up-scale and mass market urban gardening and greenhouse suppliers.Competitive factors in the greenhouse and other urban gardening equipment manufacturing and distributing segments include product quality, marketing and distribution resources, customer service and support and price of product.We will compete with a number of existing companies as well as new companies which may enter the market with new products. Most of our competitors have longer operating histories, greater name recognition, larger and more established client bases and significantly greater financial and marketing resources than we do.These competitors are able to undertake more extensive marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to potential clients.In addition, many of our current or potential competitors, such as Palram and Rion Greenhouses, have broad recognition and distribution channels that may be used to distribute competing handcrafted outdoor garden products directly to end-users or purchasers. There are a number of manufacturers and distributors of greenhouses and other urban gardening products in North America. One of the largest manufacturers of greenhouses is Palram, with manufacturing plants in the United States, China, England and Israel and corporate offices in over 12 countries. Palram produces several types of recreational greenhouses, the Master-Gro, HobbyGrower, Victorian Greenhouse, Lean-To Greenhouse and Snap and Grow, in a variety of sizes. In North America, Palram has distribution through major home improvement retailers such as Home Depot and Lowes, and online stores such as Amazon.com, Kmart.com and Sears.com. Rion Greenhouses is another manufacturer of greenhouses as well as the largest distributor of greenhouses in the United States. Rion Greenhouses produces greenhouses under fourteen different brands, including Julianna, EasyGrow, Halls and EcoGro. Greenhouses.com is Rions online store where all Rions brand greenhouses are sold. They also sell through other online stores such as Amazon.com, Garden.com and Walmart.com. There are many other smaller independent manufacturers and distributors of greenhouses and gardening products in North America. Due to limited financing and fierce competition we may not be able to generate sustainable revenues and will have to cease operations. 24 Our Business Business Model Greenhouse Solutions is a wholesaler/distributor of greenhouses and urban gardening kits in the North American market. We plan to create a catalogue of sought-after urban gardening products such as greenhouses, growing racks, potting accessories and other products that are intended for use in small urban spaces, such as balconies, patios and backyards with limited space. Consumers interested in getting started with gardening have to do a lot of research to determine what they need. Instead of buying individual components from retailers, they can purchase a kit based on their available square footage. The kit is easy to set up and comes with complete instructions on how to grow and take care of their plants.
